Mr. Justice Morris
delivered the opinion of the Court:
If this case had been tried by the court without a jury, as is often done in appeals from justices of the peace, we would have unhesitatingly affirmed the decision. Eor we think that there was enough testimony to justify a jury, or a court sitting to try an issue of fact without a jury, to find that the plaintiff had held out Taylor as his general agent, authorized to receive and collect money, as well as to solicit orders; and that the defendant paid such agent in good faith. But the question which is before us, and which was before the court below, is not whether the testimony preponderated in favor of the defendant rather than in favor of the plaintiff, or whether there was a sufficiency of testimony on which to found a verdict for the defendant, but whether there was any conflict of testimony, or whether the testimony was so overwhelmingly in favor of the defendant that the court would not allow an adverse verdict to stand. We find that there was conflict of testimony which should have been submitted to the jury.
Perhaps no great importance should be attached under the circumstances, either to the plaintiff’s statement that no authority had been given by him to Taylor to collect money, or to the defendant’s statement that Taylor had assured him that he was so authorized, although these several statements raise an issue of fact. But the unquestionable facts upon which it is sought to base the claim of authority, the show of agency upon the stationery furnished by the plaintiff to Taylor, the placing of the bill of November 1, 1902, by the plaintiff in Taylor’s hands for presentation to the defendant, and the appointment *490of Taylor to the conduct of an apparently general office, are all circumstances which should have been submitted to a jury. They are not conclusive evidence of a general agency which would justify the payment of money to the person holding such agency. They are merely circumstances from which a jury might justly infer the existence of an agency of that character. They raise a question of fact for a jury, and not merely a question of law for the court. Hirshfield v. Waldron, 54 Mich. 649, 20 N. W. 628; Luckie v. Johnston, 89 Ga. 321, 15 S. E. 459; Story, Agency, § 249. While perhaps the majority of men might have done what Walker did in this case, yet it cannot be said, as a conclusion of law, that prudent men would not have differed in the conclusions to be drawn from the circumstances stated.
We think the case should have been submitted to a jury, and that it was error to withdraw it from their consideration. Eor this error we are constrained to reverse the judgment, with costs, and to remand the cause to the supreme court of the District, with directions to award a new trial. And it is so ordered.

Reversed.